DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response and amendment of 1/31/2022 are acknowledged. Claim 1 has been amended. Claims 2-3 have been canceled. Exhibit A (deposit receipt and viability statement for Lactobacillus rhamnosus CNCM 1-3690) is acknowledged.
Claim Status
3.       Claims 1 and 4-12 are pending. Claim 1 has been amended. Claims 2-3 have been canceled. Claims 1,4 and 10-12 are under consideration. Claims 5-9 have been withdrawn from further consideration as been drawn to independent inventions.
Claim Rejections - 35 USC § 112 Moot and Withdrawn
4.      Rejection of claim 3 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot in view of cancelation of said claim. Amended claim 1 now recites Lactobacillus rhamnosus CNCM 1-3690, but no rejection will be forwarded because, Exhibit A (deposit receipt and viability statement for Lactobacillus rhamnosus CNCM 1-3690) submitted 1/31/2022 fulfill the requirements for the deposit rules. 

	Claim Rejections - 35 USC § 103 Moot
5.   Rejection of claims 2-3 under 35 U.S.C. 103, is moot in view of cancelation of said claims.

Claim Rejections - 35 USC § 103 Maintained

6.   Rejection of claims 1, 4 and 10-12 under 35 U.S.C. 103 as being un-patentable over Veiga et al. [Scientific Reports 4:6328, September11,2014] in view of Ni et al. [JOURNAL OF APPLIED MICROBIOLOGY., vol. 122, no. 3, 30 January 2017 (2017-01-30), pages 770-784] and Shen et al.  [US 20150297646 priority to 11/12/2012] is maintained. 
 The rejection was as stated below:
       The claims are drawn to:
    Amended Claim 1. A method for decreasing a population of Brlophila wadsworthia or inhibiting the growth thereof comprising administering a composition comprising at least Lactobacillus rhamnosus CNCM 1-3690 to an individual in need thereof.
     Claim 4.   The method of claim 1, comprising decreasing an intestinal population of Bilophila wadsworthia or inhibiting the growth thereof in the colon of the individual.
     Claim 10. The method of claim 1, wherein the individual has a non-vegetarian diet and/or a high fat diet.
    Claim 11. The method of claim 1, wherein the composition is a food product.
    Claim 12. The method of claim 1, wherein the composition is a fermented dairy product.
     Veiga et al. teach that changes of human gut microbiota induced by a fermented milk product (see title). Veiga et al. teach that the gut microbiota (GM) consists of resident commensals and transient microbes conveyed by the diet but little is known about the role of the latter on GM homeostasis. Here we show, by a conjunction of quantitative metagenomics, in silico genome reconstruction and metabolic modeling,
that consumption of a fermented milk product containing dairy starters (i.e. Lactobacillus species) and a probiotic potentiates colonic short chain fatty acids production and decreases abundance of a pathobiont Bilophila wadsworthia compared to a milk product in subjects with irritable bowel syndrome (see abstract). Veiga et al. teach that use a species-level metagenomic approach to identify specific members of the gut microbiome modulated by the FMP. We found that the FMP potentiated the production of butyrate and others short chain fatty acids (SCFA) and decreased the levels of the opportunistic pathogen, Bilophila wadsworthia (see page 1). Veiga et al. teach multiple species Lactobacillus (see page 2) thereby meeting the limitation of instant claim 1. Veiga et al. do not teach Lactobacillus rhamnosus. 
    Ni et al.  teach a study of the preventative effect of Lactobacillus rhamnosus on polyposis. Ni et al., teach the probiotic comprising Lactobacillus rhamnosus GG i.e. LGG which enriched those microbes or microbial activities related to short-chain fatty acid production (e.g. Roseburia and Coprococcus), as well as suppressed the ones that can lead to inflammation (e.g. Bilophila wadsworthia). B. wadsworthia, did not alter abundance in the control group but was diminished in the LGG-treated group in the intestine having a higher fat diet (see title and abstract).   Ni et al a high fat diet (see page 772).
    Ni et al. recite:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ni et al. do not specifically teach Lactobacillus rhamnosus strain CNCM 1-3690. 
     Shen et al. refers to Lactobacillus rhamnosus strain CNCM 1-3690 used in dairy products for use in the treatment of metabolic disorders (see claims). Shen et al. teach a high fat diet (see para 0004 and 007). Shen et al. teach   food product and fermented dairy product (see claims).
        Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide the claimed method. No more then routine skill would be have required to incorporate additional species of the same bacterium, Lactobacillus within the method because Veiga et al. teach that consumption of a fermented milk product containing dairy starters (i.e. Lactobacillus) and a probiotic potentiates colonic short chain fatty acids production and decreases abundance of a pathobiont Bilophila wadsworthia .  Similarly, Ni et al., teach the preventative effect of Lactobacillus rhamnosus on Bilophila wadsworthia; therefore, when the prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties. See MPEP 2144.08. Thus, no more than routine skill would have been required to exchange to use additional species of the same bacterium in a method.
Moreover, Shen et al. teach it is well known that Lactobacillus rhamnosus strain CNCM 1-3690 is used in dairy products for use in the treatment of metabolic disorders.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine exchange or use additional species of the same bacterium in a method which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicants’ Arguments
7.      Applicants' arguments filed 1/31/2022 have been fully considered but they are not persuasive. Applicants argue:
         The PTO contends that Veiga teaches consumption of a fermented milk product comprising some Lactobacillus species decreases abundance of Bilophila wadsworthia, but does not teach L. rhamnosus. The PTO further asserts that Ni discloses the use of a L. rhanmosus strain (LGG) to inhibit the growth of B. wadsworthia, and Shen discloses strain CNCM 1-3690 to treat metabolic disorders. The PTO concludes that the combination of references renders the claims obvious. See Office Action at 6-9.

Applicant respectfully traverses.
         Veiga teaches that consumption of a fermented milk product comprising different bacterta— namely Bifidobacterium animalis sbsp. lactis, Streptococcus thermophilus, Lactobacillus delbrueckii sbsp. bulgaricus and Lactococcus lactis, decreases abundance of a pathobiont Biophila wadsworthia compared to a milk product in subjects with irritable bowel syndrome. See Veiga at Abstract and “Study products”. However, Veiga does not disclose an effect of the Lactobacillus species. Indeed, it is not possible for one of ordinary skill in the art to deduce from this document whether the inhibition of B. wadsworthia is induced by the Lactobacillus delbrueckii sbsp. bulgaricus or by the other bacteria (Le., B. animalis, S. thermophilus and/or L. /actis contained in the milk product). Moreover, Veiga teaches an effect of a fermented milk product (FMP) vs. a milk product (MP). See Veiga at Discussion. However, as shown in the examples of the present application, L. rhamnosus species is able to inhibit the growth of B. wadsworthia without the need of a fermented product. See Specification at 19:21-24 (L. rhamnosus CNCM 1-3690 suspended in a phosphate buffer saline). In sum, one of ordinary skill in the art, in view of Veiga, would not have had any incentive to use L. rhamnosus in order to inhibit B. wadsworthia. Ni Ni teaches that, in the context of intestinal polyp development, the administration of the strain L. rhamnosus LGG has a preventive effect on intestinal polyposis and is associated with a reduction of B. wadsworthia in mice. See Ni at Abstract; page 779, right col. The same is observed with the control group administered with a chemopreventive agent (sulindac). Thus, it is not possible to determine from Ni whether L. rhamnosus LGG increases an effect due to the polyp development or has its own effect against B. wadsworthia. Shen Shen discloses the strain L. rhamnosus CNCM 1-3690 and its use for reducing diet-induced weight gain and/or diet-induced insulin resistance in a subject. However, Shen does not disclose the effect of such strain on B. wadsworthia. As sach, one of ordinary skill in the art seeking to reduce the population of B. wadsworthia in an individual would have no reason to specifically use CNCM I-3690 since this document does not, for example, even mention B. wadsworthia. Combination of References Applicant respectfully submits that one of ordinary skill in the art would have no reason to combine the cited references, let alone do so with a reasonable expectation of success. For example, Veiga does not teach or suggest a specific effect of any Lactobacillus species on B. wadsworthia, let alone
L. rhamnosus, and thus the skilled person would not seek to test another Lactobacillus species against B. wadsworthia. Ni relates to the use of a different Lactobacillus species for testing intestinal polyp development, and Shen discloses the use of L. rhamnosus CNCM 1-3690 for a different purpose than that disclosed in Veiga and Ni. Accordingly, there is no reason to combine these references for any reason, let alone in an attempt to arrive at the claimed methods. In view of the foregoing, Applicant respectfully requests withdrawal of the rejection.
Office Response
8.      Applicants' arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
	Contrary to Applicants argument, Veiga et al. teach that use a species-level metagenomic approach to identify specific members of the gut microbiome modulated by the FMP. We found that the FMP potentiated the production of butyrate and others short chain fatty acids (SCFA) and decreased the levels of the opportunistic pathogen, Bilophila wadsworthia (see page 1). Therefore the Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

In this case, Veiga et al. do not teach Lactobacillus rhamnosus; however Ni et al.  teach a study of the preventative and suppressive effect of Lactobacillus rhamnosus on Bilophila wadsworthia. 

       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue about the use of fermented bacteria; however the instant claims do not exclude the use of fermented bacteria. It is noted that instant claim 12 recites the composition being a fermented dairy product. Therefore, applicants argument is not persuasive. 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., that applicants teach use of L. rhamnosus CNCM 1-3690 without FMP.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
        In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide the claimed method. No more then routine skill would be have required to incorporate additional species of the same bacterium, Lactobacillus within the method because Veiga et al. teach that consumption of a fermented milk product containing dairy starters ( i.e. Lactobacillus) and  a probiotic potentiates colonic short chain fatty acids production and decreases abundance of a pathobiont Bilophila wadsworthia .  Similarly, Ni et al., teach the preventative effect of Lactobacillus rhamnosus on Bilophila wadsworthia; therefore when the prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties. See MPEP 2144.08. Thus, no more than routine skill would have been required to exchange to use additional species of the same bacterium in a method.
Moreover, Shen et al. teach it is well known that Lactobacillus rhamnosus strain CNCM 1-3690 is used in dairy products for use in the treatment of metabolic disorders.

  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine exchange or use additional species of the same bacterium in a method which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.   Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 

Conclusion
9.       No claims are allowed.
10.     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 2, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645